Case: 13-15487   Date Filed: 01/02/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15487
                        Non-Argument Calendar
                      ________________________

                       Agency No. A093-112-277



ALLAN RAJESH SOOKHOO,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (January 2, 2015)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 13-15487     Date Filed: 01/02/2015   Page: 2 of 6


PER CURIAM:



      Allan Rajesh Sookhoo, a native and citizen of Trinidad and Tobago,

petitions for review of the final order of the Board of Immigration Appeals

(“BIA”) affirming the immigration judge’s (“IJ”) finding of removability. Briefly

stated, Sookhoo argues in his petition for review that (1) the BIA abused its

discretion by dismissing his appeal without considering his prior requests for a

continuance; and (2) the BIA’s dismissal order was insufficiently detailed to show

that his case was fully and properly reviewed.

      We review the BIA’s decision as the final judgment. Kazemzadeh v. U.S.

Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). We lack jurisdiction to consider

claims that were not raised before the BIA. Sundar v. INS, 328 F.3d 1320, 1323

(11th Cir. 2003).

      We review the BIA’s conclusions of law de novo, and we review factual

determinations for substantial evidence. Kazemzadeh, 577 F.3d at 1350–51; Ruiz

v. U.S. Att’y Gen., 440 F.3d 1247, 1254–55 (11th Cir. 2006). Under the substantial

evidence test, we draw every reasonable inference from the evidence in favor of

the decision; and we reverse a finding of fact only if the record compels reversal.

Kazemzadeh, 577 F.3d at 1351. That evidence in the record may also support a

conclusion contrary to the administrative findings is not enough to justify a


                                          2
               Case: 13-15487     Date Filed: 01/02/2015    Page: 3 of 6


reversal. Id. We may not review discretionary decisions, but we may review

nondiscretionary legal decisions that pertain to statutory eligibility for

discretionary relief. Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1332

(11th Cir. 2003).

      “[A] decision that an alien is not eligible for admission to the United States

is conclusive unless manifestly contrary to law . . . .” Immigration and Nationality

Act (“INA”) § 242(b)(4)(C), 8 U.S.C. § 1252(b)(4)(C). Pursuant to INA

§ 212(a)(7)(A)(i)(I), an immigrant is inadmissible if, at the time of application for

admission, he “is not in possession of a valid unexpired immigrant visa, reentry

permit, . . . or other valid entry document required by this Act,” along with an

accepted document of identity and nationality. INA § 212(a)(7)(A)(i)(I), 8 U.S.C.

§ 1182(a)(7)(A)(i)(I). In removal proceedings, the Department of Homeland

Security (“DHS”) first bears the burden of proving alienage. 8 C.F.R. § 1240.8(c).

Then, the alien bears the burden of (a) establishing that he is “clearly and beyond

doubt entitled to be admitted” and is “not inadmissible under [INA § 212],” or

(b) showing, by clear and convincing evidence, that he is lawfully present in the

United States pursuant to a prior admission. INA § 240(c)(2)(A)–(B), 8 U.S.C.

§ 1229a(c)(2)(A)–(B); see Garces v. U.S. Att’y Gen., 611 F.3d 1337, 1345–46

(11th Cir. 2010).




                                           3
              Case: 13-15487     Date Filed: 01/02/2015    Page: 4 of 6


      Parole is not admission. See INA § 101(a)(13)(b), 8 U.S.C.

§ 1101(a)(13)(B); INA § 212(d)(5), 8 U.S.C. § 1182(d)(5); Leng May Ma v.

Barber, 357 U.S. 185, 190, 78 S. Ct. 1072, 1075, 2 L. Ed. 2d 1246 (1958) (“The

parole of aliens seeking admission is simply a device through which needless

confinement is avoided while administrative proceedings are conducted. It was

never intended to affect an alien’s status . . . .”). When the purposes of the parole

have been served, the alien returns to the status he had when he was paroled. INA

§ 212(d)(5)(A), 8 U.S.C. § 1182(d)(5)(A); 8 C.F.R. § 212.5(e)(2)(i).

      Because alienage was established by Sookhoo’s consistent admissions that

he was a native and citizen of Trinidad and Tobago, he bore the burden of proving

by clear and convincing evidence that (1) he was, for his most recent entry in July

2006, “clearly and beyond doubt entitled to be admitted” and not inadmissible; or

(2) he is lawfully present in the United States pursuant to a prior admission. See

INA § 240(c)(2)(A)-(B), 8 U.S.C. § 1229a(c)(2)(A)-(B); 8 C.F.R. § 1240.8(c).

Here, the BIA’s determination that Sookhoo was an arriving alien and was

removable -- as was charged in the notice to appear (“NTA”) -- is supported by

substantial evidence. See Kazemzadeh, 577 F.3d at 1350–51. The record evidence

shows that Sookhoo was paroled in July 2006 to pursue adjustment of status from

USCIS, and that USCIS denied him adjustment of status in October 2009. While

Sookhoo’s wife filed two I-130 petitions for an alien relative, she withdrew the


                                           4
                Case: 13-15487      Date Filed: 01/02/2015      Page: 5 of 6


first petition; and the second was denied. Because the purpose (to pursue an

adjustment) for Sookhoo’s parole had been completed, he reverted back to his

original status: an arriving alien without an appropriate entry document, not

entitled to be admitted, and removable as charged in the NTA. See INA

§ 212(d)(5)(A), 8 U.S.C. § 1182(d)(5)(A); 8 C.F.R. § 212.5(e)(2)(i).

       Sookhoo argues that he is nonetheless entitled to admission based on a

pending “CSS/Newman (LULAC) Settlement Agreements” or “LULAC/LIFE

program” application. * But no evidence is in the record that he filed such an

application or would have been eligible for such relief. See INA § 240(c)(2)(A)–

(B), 8 U.S.C. § 1229a(c)(2)(A)–(B) (stating that it is the alien’s burden to establish

clearly and beyond doubt that he is entitled to admission). To the extent that

Sookhoo’s arguments on appeal rely on his denial of the other NTA charges, they

are meritless. First, to the extent that Sookhoo continues to argue that he entered

the United States in July 2006 pursuant to a grant of advance parole, he has

submitted no evidence in support of the assertion. The record thus does not

compel reversal of the BIA’s determination that Sookhoo was paroled in July 2006


       *
         The claim refers to the Immigration Reform and Control Act of 1986 (the “Reform
Act”); subsequent litigation involving Catholic Social Services (“CSS”) and the League of
United Latin American Citizens (“LULAC”), the latter of which is sometimes referred to as the
“Newman” legalization case; and the Legal Immigration Family Equity Act Amendments of
2000 (“LIFE Act Amendments”). See, e.g., Reform Act, Pub. L. No. 99-603, 100 Stat. 3359
(Nov. 6, 1986); LIFE Act Amendments of 2000, Pub. L. No. 106-554, 114 Stat. 2763 (Dec. 21,
2000); Reno v. Catholic Soc. Servs., 509 U.S. 43, 46, 113 S. Ct. 2485, 2490, 125 L. Ed. 2d 38
(1993) (discussing the Reform Act and subsequent CSS and LULAC litigation).
                                              5
              Case: 13-15487     Date Filed: 01/02/2015   Page: 6 of 6


for the purpose of completing his application for adjustment of status. See

Kazemzadeh, 577 F.3d at 1351.

      As for Sookhoo’s remaining arguments, the BIA did not abuse its discretion

in declining to grant a continuance, and the BIA’s opinion is adequate to show that

Sookhoo’s case was fully and properly reviewed. Because Sookhoo did not

establish that he had been granted advance parole, the IJ -- and therefore the BIA --

lacked jurisdiction over USCIS’s denial of Sookhoo’s adjustment of status

application. See 8 C.F.R. § 1245.2(a)(ii). Moreover, we lack jurisdiction to

consider Sookhoo’s claims about medical issues, which he did not raise before the

BIA. See Sundar, 328 F.3d at 1323. Accordingly, we deny Sookhoo’s petition for

review.

      PETITION DENIED.




                                          6